Citation Nr: 0524790
Decision Date: 09/13/05	Archive Date: 11/10/05

DOCKET NO. 01-07 886                        DATE SEP 13 2005


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama

THE ISSUE

Entitlement to service connection for post-traumatic stress disorder.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to June 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal ofa January 2001 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify you if further action is required on your part.

REMAND

The veteran contends that he suffers from PTSD which stems from witnessing a plane crash in 1971 at Moffit Air Base. He states that after witnessing the crash he was shocked and could no longer function. He said they did not send him to a psychiatrist or psychologist, but sent him to a chaplain, and that he was subsequently discharged because he could not function.

A review of the claims file fails to reveal the presence of service medical records (SMRs). A deferred rating decision dated in February 2003 asked for the SMRs to be requested. A notation on that form indicated that the request was prepared later that month. However, the copy of the request for the SMRs shows the wrong Social Security number and wrong dates of service. No response to that erroneous request is contained in the claims file, and there is no indication that a request for the veteran's SMRs using the correct dates of service and identification numbers was ever made.

The law provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 38 C.F.R. § 3.159(c). In addition, under 38 U.S.C.A. § 5103A, Congress has mandated that when VA attempts to obtain records from a Federal department or

-2


agency, the efforts to obtain those records shall continue until the records are obtained, unless it is "reasonably certain" that such records do not exist, or that further efforts to obtain those records would be futile.

In this case, the veteran's contention that he witnessed a plane crash during service at Moffit Air Base is not supported by the evidence of record. While records were obtained showing a plane crash in 1971, that crash occurred many miles from Moffit Air Base and the veteran's description of the incident does not match the records from that other crash. Thus, the record is devoid of evidence corroborating the veteran's alleged stressor.

However, the veteran contends that his emotional response to the accident atthat time led him to be seen by a chaplain. Thus, it is possible that the veteran's service medical records may contain corroborating information with respect to his claimed stressor. For this reason, the Board finds that the SMRs may contain relevant information, and these records must be obtained prior to appellate review.

This appeal is REMANDED to the RO for the following:

1. The RO should make an attempt to secure the veteran's service medical records through official channels. The RO should ensure that the request includes the veteran's correct Social Security number and service dates. Requests for these records should continue until the records or a negative response is received, or until it is determined by the RO that further efforts to obtain these records would be futile. Any such futility determination must be included in the claims file, along with copies of the record requests. In addition, the veteran sho_lld be notified of any difficulty in obtaining his service medical records.

2. After the development requested above has been completed to the extent possible, the RO should again

- 3 


review the record. If the benefit sought on appeal remains denied, the appellant and representative, if any,  should be furnished a supplemental statement of the
case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2004).

-4




